DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 27 July 2021 amends claims 8 15, and 26. Claims 28-33 are added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant submits that claims of the ‘021 application do not recite ‘determine that the security action to be performed on the first data file is to delete the first data file’…Applicant submits that these differences cause the claims of the ‘021 application to be patentably distinct from the claims of the present application.” This argument is not persuasive because the claimed security action of the ‘021 application is encryption of the first data file and encryption would be an obvious security action variation as it pertains to protecting the data file from unauthorized access.
Applicant argues, “…the combination of Angeles, Saigo, and Shemer does not disclose ‘determine to not perform the security action on the first data file based on the security action not being necessary to protect data in the first data file 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Smith (Reg. No. 42,159) on 12 August 2021.
The application has been amended as follows: 
For claim 8, add “the risk score exceeding the predetermined threshold and” after “based on” on line 17.
For claim 15, add “the risk score exceeding the predetermined threshold and” after “based on” on line 19.
For claim 26, add “the risk score exceeding the predetermined threshold and” after “based on” on line 17.
Cancel claim 28.
Allowable Subject Matter
Claims 8, 10-15, 17-20, 23, 26, 27, 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (7/27/2021) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments with respect to the amended claim language filed on July 27, 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437